Citation Nr: 0014712	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  99-00 809	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
herniated disc disease, lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from January 1992 to 
January 1997.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
June 1997 rating determination by the Baltimore, Maryland, 
Regional Office (RO), which granted service connection for 
herniated disc of the lumbar spine and assigned a 40 percent 
evaluation.  The veteran timely appealed this determination 
to the Board.

Although the RO has adjudicated the claim as an increased 
rating claim, because the veteran has expressed 
dissatisfaction with the initial rating assigned following a 
grant of service connection, the Board has characterized that 
issue in light of the distinction noted by the United States 
Court of Appeals for Veterans Claims (Court) in Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  

A review of the claims folder reveals that the veteran had 
included a request for a hearing before a Member of the Board 
in Washington, DC in his January 1999 substantive appeal.  
The Board scheduled a hearing for the veteran for April 1999.  
The veteran did not appear.


REMAND

The veteran is currently in receipt of a 40 percent 
evaluation under Diagnostic Code 5293 for herniated disc 
disease of the lumbar spine.  He contends that his service-
connected low back disability is more disabling than the 
current evaluation reflects.  In a statement of August 1998 
the veteran reported that he had been "let go" from his job 
once his back problems began to affect his job performance.  
Other records suggest that the veteran may have begun 
training for more sedentary work under VA's vocational 
rehabilitation program.  

During the course of this appeal, the veteran has been 
afforded VA examinations in April 1997 and in October 1998, 
which the Board finds insufficient for evaluation purposes.  
A review of the examination reports indicates the April 1997 
physician specifically noted that the veteran's medical 
records had not been made available for his review.  In 
addition, neither examiner expressed an opinion as to whether 
pain could significantly limit functional ability of the 
lumbar spine during flare-ups or when used repeatedly over a 
period of time.  

The circumstances of this claim, including the nature of the 
disability and the veteran's contentions on appeal, raise a 
question regarding the extent to which he has functional 
impairment due to pain and is thereby entitled to a higher 
rating on the basis of pain pursuant to 38 C.F.R. §§ 4.40, 
4.45 (1999).  The matter is discussed at length in  DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and Hicks v. Brown, 8 Vet. App. 
417 (1995), both of which are referred to the attention of 
the RO.  See also VAOPGCPREC 36-97 (Dec. 12, 1997) (VA 
General Counsel found 38 C.F.R. §§ 4.40; 4.45 must be 
considered when a disability is evaluated under Diagnostic 
Code 5293).  Because the examination reports do not include 
sufficient information to assess the severity of this 
condition, a remand for another, more comprehensive 
examination is necessary.  See Colayang v. West, 12 Vet. App. 
at 532; Goss v. Brown, 9 Vet. App. at 114.

Although the veteran has been examined previously for VA 
purposes, the importance of a new examination to ensure 
adequate clinical findings should be emphasized to the 
veteran.  The veteran is herein advised that, in keeping with 
the VA's duty to assist, as announced in Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991), at least in part the 
purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(1999).  

As mentioned previously this case involves the initial rating 
for the veteran's service-connected low back disability.  The 
RO, in determining entitlement to a rating in excess of 40 
percent for the service-connected low back disability should 
therefore consider the appropriateness of assigning "staged 
" ratings.  In Fenderson v. West, 12. Vet. App. 119 (1999), 
the Court held that in the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts 
found - "staged" ratings.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should obtain any additional 
VA or private treatment records 
pertaining to the veteran's service-
connected low back disability since 
service discharge.  These records should 
include hospital reports, physician 
treatment notes, and any other records 
not previously made a part of the claims 
folder.  Complete copies of all records 
should be associated with the claims 
folder.

2.  The veteran's current employment 
and/or vocational rehabilitation training 
status should be ascertained.  If he is 
working, he should provide information 
from his employer about accommodations, 
if any, made to him on account of his 
service-connected back disorder or any 
time lost from work as a result thereof.  

3.  The veteran should undergo VA 
orthopedic and neurologic examinations to 
determine the current severity of his 
service-connected lumbar spine 
disability.  All indicated tests and 
studies should be conducted and all 
findings should be reported in detail.  
The orthopedic examiner is requested to 
include range of motion studies, in each 
direction, and to note the extent to 
which any motion deviates from normal.  
Moreover, this examiner should set forth 
the extent of any functional loss present 
in the veteran's low back due to weakened 
movement, excess fatigability, 
incoordination, or pain on use.  The 
examiner should also describe the level 
of pain experienced by the veteran, and 
state whether any pain claimed by him is 
supported by adequate pathology and is 
evidenced by his visible behavior.  Any 
additional impairment on use, or in 
connection with any flare-up should be 
described in terms of the degree of 
additional range-of-motion loss, as per 
the DeLuca precedent, supra.  

The neurologic examiner should include in 
his or her report, a discussion of the 
presence or absence of symptoms 
compatible with sciatic neuropathy (and 
whether these symptoms are persistent), 
characteristic pain, demonstrable muscle 
spasm, and/or absent ankle jerk.  A clear 
description of any other neurological 
findings appropriate to the site of any 
diseased disc(s) should be included and 
the degree of relief that the veteran has 
from these symptoms.  

The bases for the conclusions reached by 
the examiners should be stated in full, 
and the claims folder should be made 
available to the examiners for review.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After the development requested above 
has been completed, the RO should again 
review the record.  All conclusions 
should be articulated, in light of the 
analysis set forth in DeLuca, Hicks, and 
Fenderson, and all other applicable VA 
regulations, including 38 C.F.R. §§ 4.40, 
4.45 and 4.59 (1999), should be 
specifically discussed well as all 
information added to the file since the 
statement of the case.  If appropriate, 
consideration should be given to referral 
of this case for extraschedular 
evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1) (1999).  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the 
case.  If appropriate, the supplemental 
statement of the case should also include 
the provision of 38 C.F.R. § 3.655 and a 
discussion of the applicability of this 
regulation in his case.  The veteran and 
his representative should be provided an 
opportunity to respond.   

The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




